DETAILED ACTION
This is the initial Office action based on the application filed on December 3, 2019.
Claims 1-20 are pending.
Claims 1, 2, 4-8, and 10-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 3, 2019. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Marcel K. Bingham (Reg. No. 42,327) on November 16, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1, 2, 4-8, and 10-20 as follows:

1. (Currently Amended) A method comprising:
compiling a graphics processing unit (GPU) kernel code function that includes one or more array references that are memory address dependent, wherein said compiling includes:
i) generating a rewritten GPU kernel code module that includes, within a function signature of said rewritten GPU kernel code module, a respective array size parameter for each array reference of said one or more array references that are memory address dependent; and
ii) adding, to said rewritten GPU kernel code module, bounding protection instructions to one or more potential out-of-bound access instructions, wherein said one or more potential out-of-bound access instructions comprise instructions that reference for each array reference of said one or more array references that are memory address dependent; and
loading said rewritten GPU kernel code module in a virtual machine, wherein loading comprises modifying a host application source code to automatically transmit, from said host application, one or more [[or]] input array size values that is referenced by said one or more potential out-of-bound access instructions.

2. (Currently Amended) The method of claim 1, wherein said respective array size parameter for each array reference of said one or more array references that are memory address dependent is an element of an array data structure parameter that is within said function signature of said rewritten GPU kernel code module.

3. (Original) The method of claim 1, wherein loading said rewritten GPU kernel code module in said virtual machine further comprises performing a call, using a host application language, to invoke said rewritten GPU kernel code module.

4. (Currently Amended) The method of claim 1, wherein said bounding protection instructions comprise:
embodying said one or more potential out-of-bound access instructions inside a conditional block, wherein execution of said conditional block is dependent on a GPU-dependent index value, and wherein said one or more potential out-of-bound access instructions inside said conditional block is executed only if said GPU-dependent index value is less than each for each array reference of said one or more array references that are memory address dependent.

5. (Currently Amended) The method of claim 1, wherein said GPU kernel code function comprises [[an]] a Low Level Virtual Machine (LLVM) intermediate representation (IR).

6. (Currently Amended) The method of claim 1, further comprising:
associating said respective array size parameter for each array reference with of said one or more array references that are memory address dependent using one or more associative data structures.

7. (Currently Amended) The method of claim 4, wherein said GPU-dependent index value is dependent on an identifier of a thread that is executed by a GPU.

8. (Currently Amended) The method of claim 1, further comprising:
using a compiler, transforming [[the]] said rewritten GPU kernel code module into executable binary code.

9. (Original) The method of claim 1, wherein said one or more potential out-of-bound access instructions further comprise instructions that contain aliases of said one or more array references that are memory address dependent.

10. (Currently Amended) The method of claim 1, wherein said one or more potential out-of-bound access instructions further comprise instructions that contain aliases of each respective array size parameter for each array reference of said one or more array references that are memory address dependent.

11. (Currently Amended) One or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, cause:
compiling a graphics processing unit (GPU) kernel code function that includes one or more array references that are memory address dependent, wherein said compiling includes:
i) generating a rewritten GPU kernel code module that includes, within a function signature of said rewritten GPU kernel code module, a respective array size parameter for that are memory address dependent; and
ii) adding, to said rewritten GPU kernel code module, bounding protection instructions to one or more potential out-of-bound access instructions, wherein said one or more potential out-of-bound access instructions comprise instructions that reference for each array reference of said one or more array references that are memory address dependent; and
loading said rewritten GPU kernel code module in a virtual machine, wherein loading comprises modifying a host application source code to automatically transmit, from said host application, one or more [[or]] input array size values that is referenced by said one or more potential out-of-bound access instructions.

12. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, wherein said respective array size parameter for each array reference of said one or more array references that are memory address dependent is an element of an array data structure parameter that is within said function signature of said rewritten GPU kernel code module.

13. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, wherein loading said rewritten GPU kernel code module in said virtual machine further comprises performing a call, using a host application language, to invoke said rewritten GPU kernel code module.

storage media of claim 11, wherein said bounding protection instructions comprise:
embodying said one or more potential out-of-bound access instructions inside a conditional block, wherein execution of said conditional block is dependent on a GPU-dependent index value, and wherein said one or more potential out-of-bound access instructions inside said conditional block is executed only if said GPU-dependent index value is less than each for each array reference of said one or more array references that are memory address dependent.

15. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, wherein said GPU kernel code function comprises [[an]] a Low Level Virtual Machine (LLVM) intermediate representation (IR).

16. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, further comprising instructions which, when executed by the one or more processors, cause:
associating said respective array size parameter for each array reference with of said one or more array references that are memory address dependent using one or more associative data structures.

17. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 14, wherein said GPU-dependent index value is dependent on an identifier of a thread that is executed by a GPU.

18. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, further comprising instructions which, when executed by the one or more processors, cause:
using a compiler, transforming [[the]] said rewritten GPU kernel code module into executable binary code.

19. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, wherein said one or more potential out-of-bound access instructions further comprise instructions that contain aliases of said one or more array references that are memory address dependent.

20. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, wherein said one or more potential out-of-bound access instructions further comprise instructions that contain aliases of each respective array size parameter for each array reference of said one or more array references that are memory address dependent.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein said compiling includes: i) generating a rewritten GPU 
The closest cited prior art, Alur et al., “GPUDrano: Detecting Uncoalesced Accesses in GPU Programs,” 2017 (hereinafter “Alur”), teaches GPUDrano: a scalable static analysis that detects uncoalesced global memory accesses in CUDA programs. However, Alur fails to teach “wherein said compiling includes: i) generating a rewritten GPU kernel code module that includes, within a function signature of said rewritten GPU kernel code module, a respective array size parameter for each array reference of said one or more array references that are memory address dependent; and ii) adding, to said rewritten GPU kernel code module, bounding protection instructions to one or more potential out-of-bound access instructions, wherein said one or more potential out-of-bound access instructions comprise instructions that reference each respective array size parameter for each array reference of said one or more array references that are memory address dependent; and loading said rewritten GPU kernel code module in a virtual machine, wherein loading comprises modifying a host application source code to automatically .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2011/0035736 (hereinafter “Stefansson”) discloses graphical processing unit (GPU) arrays.
US 2011/0035737 (hereinafter “Stefansson”) discloses saving and loading graphical processing unit (GPU) arrays.
US 2012/0204154 (hereinafter “Li”) discloses symbolic execution and test generation for GPU programs.
US 2014/0063027 (hereinafter “Becker”) discloses a remote Graphics Processing Unit (GPU) programming and execution method.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191